21-10392-mew          Doc 17      Filed 05/19/21 Entered 05/19/21 18:21:53            Main Document
                                               Pg 1 of 7



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X   Chapter 11
In re:
                                                                         Case No. 21-10392 (MEW)
500 W 184 LLC,                                                           DECLARATION IN SUPPORT
                                   Debtor.

---------------------------------------------------------------------X

        ANDREW W. ALBSTEIN, declares the following under penalty of perjury pursuant to

28 U.S.C. §1796:

        1.       I make this declaration, pursuant to Local Rule 9077-01, in support of my

emergency application seeking to compel Amsterdam Mixed Use LLC (the “Lender”) to pay for

the insurance premiums on the property and general liability policies for the real property located

at 500 West 184th Street, New York, New York, which are due to expire on May 20, 2021 at

midnight.

        2.       I further submit this affidavit in support of my application, as Temporary

Receiver, for permission to resign as Temporary Receiver, on good cause shown, and for an

order approving and fixing the commissions of the Temporary Receiver, as well as the

Temporary Receiver’s counsel and managing agent, all pursuant to 11 U.S.C. § 543.

        3.       To be clear, I have not come into possession of any assets or property of the

debtor, 500 W 184 LLC (“Debtor”), but I, along with my court appointed agents, have incurred

certain expenses and fees associated with the maintenance and management of the foreclosed

premises known as 500 West 184th Street a/k/a 2500 Amsterdam Avenue, New York, New York

10033 (Block: 2155, Lot: 86) (the “Premises”).

        4.       Critically, the property and general liability policies for the Premises are currently
21-10392-mew        Doc 17     Filed 05/19/21 Entered 05/19/21 18:21:53               Main Document
                                            Pg 2 of 7



due to expire tomorrow, May 20, 2021 at midnight. Despite repeated requests, Lender has

failed to pay the renewal premiums for the property and general liability policies for the

Premises. As such, the insurance coverage for the Premises is due to lapse on May 21, 2021.

Despite paying the original premiums, Lender is abstaining from doing so now. As such, I

request that the Court compel Lender to pay the premiums prior to the expiration date of 12:01

a.m. on May 21, 2021.

    A. Background

        5.      On February 18, 2020, I was appointed Temporary Receiver in a foreclosure

action captioned Amsterdam Mixed Use LLC v. 500 W 184 LLC, et al.; Index No. 850274/2019

(the “Foreclosure Action”), pursuant to an order of the Hon. Jennifer G. Schecter, J.S.C. (the

“Order”). A copy of said Order is annexed hereto as Exhibit “A”.

        6.      By the Order, the Foreclosure Court appointed me Temporary Receiver of the

rents and profits of the Premises.

        7.      On June 4, 2020, I filed my Oath and Bond and duly qualified as said Receiver.1

A copy of said Oath and Bond is annexed hereto as Exhibit “B”. I have been and am now acting

in that capacity for over half a year.

    B. Insurance Coverage for the Premises

        8.      On or about May 21, 2020, Lender wired over to the Insurers’ broker full payment

of the property and general liability insurance premiums and bonded coverage until May 20,

2021 at midnight.

        9.      On April 27, 2021, the Insurer’s broker emailed my agent informing him that they

have received the renewal quotes for the property and general liability policies and that in order


1
        The coronavirus pandemic led to a delay in the procurement of necessary insurance and the filing
of the Oath and Bond.
                                                   2
21-10392-mew       Doc 17     Filed 05/19/21 Entered 05/19/21 18:21:53          Main Document
                                           Pg 3 of 7



to bind coverage they would require a confirmation from me, signed forms and payment on the

invoice. A copy of the invoice is annexed hereto as Exhibit “C”.

       10.     On April 29, 2021, my counsel forwarded the insurance broker’s email

concerning the renewal of the insurance premiums to Lender’s counsel.

       11.     Upon information and belief, I assumed the Lender would be forwarding the

payment directly to the insurance broker as it had done so in the past. On May 11, 2021,

however, the insurance broker once again emailed my agent indicating that the payment remains

outstanding.

       12.     That is when it became apparent that Lender was not intending to pay the renewal

premiums. To date, I have not received a single response from Lender as to my inquiries

regarding payment for the renewal premiums.

       13.     Given the pandemic and work-from-home procedures, it took my counsel a week

to verify the facts and prepare the current application.

       14.     As explained in detail below, the Premises are not generating any income and, as

such, I cannot pay for the insurance premiums, which amount to $11,552.16. See Exhibit “C”.

       15.     Coverage for the property and general liability policies is due to lapse on May 20,

2021 at midnight. As such, it is crucial that payment be made prior to May 21, 2021.

Accordingly, I am proceeding by order to show cause in the hope that a hearing can be convened

tomorrow following email and overnight notice sent today.

   C. Bases for Resignation as Temporary Receiver

       16.     Many issues have arisen at the Premises since my appointment. After an initial

survey of the Premises by the Foreclosure Court appointed managing agent, Lee & Associates,

LLC (“Lee & Associates”), I was informed that several commercial tenants had vacated the



                                                  3
21-10392-mew       Doc 17    Filed 05/19/21 Entered 05/19/21 18:21:53            Main Document
                                          Pg 4 of 7



Premises and that certain repairs were necessary to ensure the preservation of the Premises.

Moreover, Lee & Associates informed me of several DOB violations listed for the Premises.

       17.     After repeated requests to both lender’s and Debtor’s foreclosure counsel, I was

unable to obtain Debtor’s employer identification number to allow me to open up the necessary

deposit account to properly collect rents and profits. The inability to do so has prevented me

from obtaining rent checks that, upon information and belief, remain in the possession of

Debtor’s foreclosure counsel, Bruce Minkoff, Esq.

       18.     Along with the inability of collecting rents and profits, Lender was informed of

certain repairs needed to be performed at the Premises and was provided with an estimate from

Lee & Associates regarding same. Since I have no rental income to use for maintenance and

repairs, I looked to Lender to provide same. Lender failed to provide the funds necessary for me

to engage contractors for the repair work.

       19.     Based on the foregoing, I have been hamstrung in the performance of my duties.

   D. Application to Be Relieved in Foreclosure Action

       20.     On April 1, 2021, I filed an application in the Foreclosure Action, seeking, by

order to show cause, among other things, to be relieved as Temporary Receiver.

       21.     On April 15, 2021, Lender’s counsel informed the Foreclosure Court that Debtor

had filed for bankruptcy on March 2, 2021 – approximately a month prior to my application. I, as

well as the Foreclosure Court, was completely unaware of Debtor’s filing. Had I known of

Debtor’s filing, I would have made this application sooner.

       22.     Upon notice of Debtor’s bankruptcy filing, the Foreclosure Action was marked

disposed and my then pending application to be relieved as Temporary Receiver was denied,

without prejudice, to allow for the parties to address the issues with this Court or with the



                                                4
21-10392-mew       Doc 17    Filed 05/19/21 Entered 05/19/21 18:21:53           Main Document
                                          Pg 5 of 7



Supreme Court on remand or if the automatic stay is lifted. A copy of the decision and order,

dated April 19, 2021, is annexed hereto as Exhibit “D”.

       23.     Based on the foregoing, I respectfully request that the Court discharge me as

Temporary Receiver pursuant to 11 U.S.C. §543.

   E. Approving and Fixing the Temporary Receiver’s Fees and Expenses

       24.     I performed services as Temporary Receiver in Foreclosure Action, for a period

of close to a year, in a situation of unusual difficulty, for which I am asking as and for

commissions as Temporary Receiver the sum of $12,381.42, which sum, your deponent believes,

is fair and reasonable.

       25.     No money, property, or effects have come into my possession since the time of

my appointment. I have not taken possession of any of the Debtor’s book and records.

       26.     No sums have been expended or disbursed by me in the execution of my duties as

receiver herein, except for those of my counsel and my managing agent’s fees and expenses.

Exhibit “E”, annexed hereto, contains a statement of fees and expenses expended by the

Temporary Receiver in engaging counsel and a managing agent, the Temporary Receiver’s

counsel’s fees and expenses and the managing agent’s fees and expenses.

       27.     The services performed by my counsel, Matthew Hearle, Esq., for me over this

same period have not been very extensive, but from time to time it was necessary for my counsel

to advise me as to my legal position in connection with some of the recalcitrant tenants and to

write letters to the Lender and to the tenants on behalf of the Temporary Receiver. In addition,

my counsel brought on the application in the Foreclosure Action. For these services, which, in

the aggregate, over a period of counsel’s time, your deponent believes is reasonably entitled, as

and for Mr. Hearle’s fees as attorney for the Temporary Receiver, to the sum of $4,905.00.



                                               5
21-10392-mew      Doc 17     Filed 05/19/21 Entered 05/19/21 18:21:53           Main Document
                                          Pg 6 of 7



       28.     The services performed by my managing agent, Lee & Associates, for me over

this same period have not been extensive, but consisted of preliminary site visits, consultations

and preparation of a budget and cost estimate for the repair work necessary for the Premises. For

these services, which, in the aggregate, over a period of the managing agent’s time, your

deponent believes is reasonably entitled, as and for the fees as managing agent for the Temporary

Receiver, to the sum of $3,500.00.

       29.     Deponent wishes to call to the attention of the Court that the balance remaining in

my hands at this time is $0, and that the amounts requested, as well as my counsel and managing

agent, for my commissions and fees, are considerably in excess of this sum.

       30.     I am willing to file claims to recover my and my agents’ fees and expenses from

Debtor in these proceedings; however, I believe, that inasmuch as I was appointed at the special

insistence and request of the Lender, and because the Lender has had the benefit for a period of

close to a year, of my services, as well as for that of my counsel and managing agent, in the

management of property on which it held a mortgage, Lender should pay for the fees set forth in

Exhibit “E”.

       31.     No previous application for the relief requested herein has been made.

       WHEREFORE, it is respectfully prayed that an Order of this Court issue (i) compelling

Lender to pay for the insurance renewal premiums on the property and general liability policies

for the Premises, totaling $11,552.16; (ii) permitting the Temporary Receiver to resign; (iii)

approving and fixing the commissions of the Temporary Receiver, as well as that of the

Temporary Receiver’s counsel and managing agent; (iv) directing that Lender pay to the

Temporary Receiver, and to his counsel and managing agent, their respective fees and expenses;

(v) discharging Temporary Receiver and the surety on his undertaking; (vi) cancelling the



                                                6
21-10392-mew       Doc 17     Filed 05/19/21 Entered 05/19/21 18:21:53            Main Document
                                           Pg 7 of 7



undertaking; and (vii) granting such other and further relief as may be just and proper.

Dated: New York, New York
       May 19, 2021

                                                           /s/ Andrew W. Albstein
                                                         ANDREW W. ALBSTEIN




                                                 7
